 GENERAL TRUCK DRIVERS,LOCAL 5General Truck Drivers, Warehousemen&Helpers ofAmerica,Local Union No.5 andUnion Tank CarCompany. Case15-CB-827September 16, 1969SUPPLEMENTAL DECISION ANDAMENDED ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn June 24, 1968, the National Labor RelationsBoard issued its Decision and Order in theabove-entitled proceeding.' Thereafter, onMay 15,1969, the United States Court of Appeals for theFifth Circuit issued its opinion' finding that Partin'sdisplay of guns and statements at the May 15 unionmeeting were made for the purpose of intimidatingthe employees into not joining or lending assistancetoLocal 270, a sister local, and were thus inviolationofSection 8(b)(l)(A) of the NationalLabor Relations Act, as amended. Accordingly, theCourt remanded the matter to the Board formodification of the Board's Order to encompass theadditionalviolationof the Act as found by theCourt.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.We have accepted the Court's remand, and accepttheCourt's finding of fact and conclusion of law.Accordingly. we find that Partin's display of gunsand statements at the May 15 union meeting weremade for the purpose of intimidating employees intonot joining or lending assistance to Local 270 andthatRespondent thereby acted in violation of theAct within the meaning of Section 8(b)(1)(A).AMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that its Order ofJune 24, 1968, be, and it hereby is. amended asfollows:1.Delete paragraph 1 of the Board's Order ofJune 24, 1968, and insert in lieu thereof:1.Cease and desist from:(a)Restraining and coercing employees by actsand threats of physical violence for the purpose of431compelling them to engage in a walkout.(b)Restraining and coercing employees by actsand threats of physical violence for the purpose ofintimidating them into not joining or lendingassistance to Local 270.(c) In any other manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2.Substitute for the Appendix attached to theBoard'sOrder of June 24, 1968, the attachedAppendix.''172 NLRB No 11'GeneralTruckDrivers,Warehousemen & Helpers of America, LocaNo 5 v.NLRB B.410 F 2dI344-47 (C A 5)'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall he substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order"APPENDIXTo ALL UNIONMFMBFRS AND EMPLO'sFESOF UNION TANK CAR COMPANYPursuant to a Supplemental Decision and AmendedOrder of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended. we hereby notify you that:WE wit L NOT restrain or coerce employees by acts orthreatsofphysicalviolence for the purpose ofcompelling them to engage in a walkout.WE WILL NOT restrain or coerce employees by acts orthreatsofphysicalviolenceforthepurposeofintimidating them into not joining or lending assistanceto Local 270.WE w'ILI NOT in any other manner restrain or coerceemployees in the exercise of the rights guaranteed bySection 7 of the National Labor Relations Act.GENFRAi TRUCK DRIVFRSWAREHOUSFMEN& HELPERSOFAMERICA,LOCALUNION No. 5(LaborOrganization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, T6024 FederalBuilding, (Loyola) 701 Loyola Avenue, New Orleans.Louisiana 70113, Telephone 504-527-6361.178 NLRB No 70